Exhibit 10.2

ESCROW AGREEMENT

THIS ESCROW AGREEMENT (this “Agreement”) is made as of ___, 2012, by and among
the person or entity set forth on the signature pages hereto as the seller
(“Seller”) and purchaser (“Purchaser”), and Sichenzia Ross Friedman Ference LLP,
with an address at 61 Broadway, New York, New York 10006, as the escrow agent
(the “Escrow Agent”).

W I T N E S S E T H:

WHEREAS, Seller has agreed to sell to Purchaser, and Purchaser has agreed to buy
from Seller, an aggregate of 15,200,000 shares of common stock (the “Shares”) of
Red Sun Mining, Inc. n/k/a Zurvita Holdings, Inc. (the “Company”) owned by
Seller, for an aggregate purchase price of $100,000 (the “Purchase Price”); and

WHEREAS, the parties desire to establish an escrow account with the Escrow Agent
into which the Seller shall deposit the Shares and related stock powers and the
Purchaser shall wire funds for the Purchase Price to the order of “Sichenzia
Ross Friedman Ference LLP, as Escrow Agent for Zurvita Shares”, and Escrow Agent
is willing to accept said stock certificates and wires in accordance with the
terms hereinafter set forth.

NOW, THEREFORE, in consideration of the covenants and mutual promises contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, and intending to be legally bound hereby, the
parties hereto agree as follows:

ARTICLE I

TERMS OF THE ESCROW

1.1 The parties hereby agree to establish an escrow account (the “Escrow
Account”) with the Escrow Agent whereby the Escrow Agent shall hold the Shares
and the Purchase Price deposited into the Escrow Account (the “Escrow Items”).

1.2 Upon the Escrow Agent’s receipt of the all of the Escrow Items for the
Closing, it shall telephonically advise the Seller and the Purchaser of said
receipt into the Escrow Account.

1.3 Wire transfers to the Escrow Agent shall be made as follows:

Citibank

New York, NY

A/C of Sichenzia Ross Friedman Ference LLP (IOLA Account)

A/C#: 92883436

ABA#: 021000089

SWIFT Code: CITIUS33

REMARK: ZURVITA HOLDINGS, INC.

 

1

 

1.4 The Escrow Agent shall, upon receipt of written instructions in a form and
substance satisfactory to the Escrow Agent, received from Seller and Purchaser,
distribute the Escrow Items in accordance with such written instructions, with
any payment to be made by wire transfer within one (1) business day of receipt
of such written instructions.

ARTICLE II

MISCELLANEOUS

2.1 No waiver or any breach of any covenant or provision herein contained shall
be deemed a waiver of any preceding or succeeding breach thereof, or of any
other covenant or provision herein contained. No extension of time for
performance of any obligation or act shall be deemed an extension of the time
for performance of any other obligation or act.

2.2 Any and all notices or other communications or deliveries required or
permitted to be provided hereunder shall be in writing and shall be deemed given
and effective on the earliest of (a) the date of transmission, if such notice or
communication is delivered via facsimile prior to 5:30 p.m. (Eastern Time) on a
Business Day, (b) the next Business Day after the date of transmission, if such
notice or communication is delivered via facsimile on a day that is not a
Business Day or later than 5:30 p.m. (Eastern Time) on any Business Day, (c) the
2nd Business Day following the date of mailing, if sent by U.S. nationally
recognized overnight courier service, or (d) upon actual receipt by the party to
whom such notice is required to be given. As used herein, “Business Day” shall
mean any day other than Saturday, Sunday or other day on which commercial banks
in the City of New York are authorized or required by law to remain closed.

2.3 This Escrow Agreement shall be binding upon and shall inure to the benefit
of the permitted successors and permitted assigns of the parties hereto.

2.4 This Escrow Agreement (along with the related Stock Purchase Agreement) is
the final expression of, and contains the entire agreement between, the parties
with respect to the subject matter hereof and supersedes all prior
understandings with respect thereto. This Escrow Agreement may not be modified,
changed, supplemented or terminated, nor may any obligations hereunder be
waived, except by written instrument signed by the parties to be charged or by
its agent duly authorized in writing or as otherwise expressly permitted herein.

2.5 Whenever required by the context of this Escrow Agreement, the singular
shall include the plural and masculine shall include the feminine. This Escrow
Agreement shall not be construed as if it had been prepared by one of the
parties, but rather as if all parties had prepared the same.

2.6 The parties hereto expressly agree that this Escrow Agreement shall be
governed by, interpreted under and construed and enforced in accordance with the
laws of the State of New York. Any action to enforce, arising out of, or
relating in any way to, any provisions of this Escrow Agreement shall only be
brought in a state or Federal court sitting in New York City.

2

 

2.7 The Escrow Agent’s duties hereunder may be altered, amended, modified or
revoked only by a writing signed by the parties hereto.

2.8 The Escrow Agent shall be obligated only for the performance of such duties
as are specifically set forth herein and may rely and shall be protected in
relying or refraining from acting on any instrument reasonably believed by the
Escrow Agent to be genuine and to have been signed or presented by the proper
party or parties. The Escrow Agent shall not be personally liable for any act
the Escrow Agent may do or omit to do hereunder as the Escrow Agent while acting
in good faith and in the absence of gross negligence, fraud and willful
misconduct.

2.9 The Escrow Agent is hereby expressly authorized to disregard any and all
warnings given by any of the parties hereto or by any other person or
corporation, excepting only orders or process of courts of law and is hereby
expressly authorized to comply with and obey orders, judgments or decrees of any
court. In case the Escrow Agent obeys or complies with any such order, judgment
or decree, the Escrow Agent shall not be liable to any of the parties hereto or
to any other person, firm or corporation by reason of such decree being
subsequently reversed, modified, annulled, set aside, vacated or found to have
been entered without jurisdiction.

2.10 The Escrow Agent shall not be liable in any respect on account of the
identity, authorization or rights of the parties executing or delivering or
purporting to execute or deliver any documents or papers deposited or called for
hereunder in the absence of gross negligence, fraud and willful misconduct.

2.11 The Escrow Agent shall be entitled to employ such legal counsel and other
experts as the Escrow Agent may deem necessary properly to advise the Escrow
Agent in connection with the Escrow Agent’s duties hereunder, may rely upon the
advice of such counsel, and may pay such counsel reasonable compensation;
provided that the costs of such compensation shall be borne by the Escrow Agent.

2.12 The Escrow Agent’s responsibilities as escrow agent hereunder shall
terminate if the Escrow Agent shall resign by giving written notice to the
Seller and the Purchaser. In the event of any such resignation, the Seller and
the Purchaser shall appoint a successor escrow agent and the Escrow Agent shall
deliver to such successor escrow agent any Escrow Items held by the Escrow
Agent.

2.13 If the Escrow Agent reasonably requires other or further instruments in
connection with this Escrow Agreement or obligations in respect hereto, the
necessary parties hereto shall join in furnishing such instruments.

2.14 It is understood and agreed that should any dispute arise with respect to
the delivery and/or ownership or right of possession of the documents (if any)
or the Escrow Items held by the Escrow Agent hereunder, the Escrow Agent is
authorized and directed in the Escrow Agent’s sole discretion (i) to retain in
the Escrow Agent’s possession without liability to anyone all or any part of
said documents or the Escrow Items until such disputes shall have been settled
either by mutual written agreement of the parties concerned by a final order,
decree or judgment or a court of competent jurisdiction after the time for
appeal has expired and no appeal has been perfected, but the Escrow Agent shall
be under no duty whatsoever to institute or defend any such proceedings or (ii)
to deliver the Escrow Items and any other property and documents held by the
Escrow Agent hereunder to a state or Federal court having competent subject
matter jurisdiction and located in the City of New York in accordance with the
applicable procedure therefore.

3

 

2.15 Seller and Purchaser agree jointly and severally to indemnify and hold
harmless the Escrow Agent and its partners, employees, agents and
representatives from any and all claims, liabilities, costs or expenses in any
way arising from or relating to the duties or performance of the Escrow Agent
hereunder or the transactions contemplated hereby other than any such claim,
liability, cost or expense to the extent the same shall have been determined by
final, unappealable judgment of a court of competent jurisdiction to have
resulted from the gross negligence, fraud or willful misconduct of the Escrow
Agent.

IN WITNESS WHEREOF, the parties hereto have executed this Escrow Agreement as of
date first written above.

 

 

SELLER:

INFUSION BRANDS INTERNATIONAL, INC. f/k/a OMNIRELIANT HOLDINGS, INC.

 

/s/ Robert DeCecco

By: Robert DeCecco

Title: Chief Executive Officer

 

 

PURCHASER:

 

ZURVITA HOLDINGS, INC. f/k/a RED SUN MINING, INC.

 

/s/ Mark Jarvis

By: Mark Jarvis

Title: Co-CEO

 

 

ESCROW AGENT:

SICHENZIA ROSS FRIEDMAN FERENCE LLP

 

By:/s/ Sichenzia Ross Friedman Ference LLP

 

 

 

 

 

 



4

